IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY PHILLIPS, - Civil No. 3:17-cv-1591
Plaintiff - (Judge Mariani)
; .
SUPERINTENDENT KERESTES, ef al, ;

Defendants

ORDER
AND NOW, this 20 [day of August, 2019, upon consideration of Defendants’

motion (Doc. 26) for summary judgment, and for the reasons set forth in the Court's
Memorandum of the same date, IT IS HEREBY ORDERED THAT:

1. The motion (Doc. 26) is DENIED with respect to the Eighth Amendment
excessive force claim against Defendants Eugene Kabilko, Ryan Reese, and
Damian Joy.

2. The motion (Doc. 26) is GRANTED as follows:

a. The motion is GRANTED with respect to Plaintiff's claim that Defendants
Eugene Kabilko, Ryan Reese, and Damian Joy violated prison policies.

b. The motion is GRANTED with respect to the Eighth Amendment
deliberate indifference claim, and the Americans with Disabilities Act
claim against all Defendants.

C. The Clerk of Court is directed to ENTER judgment in favor of Defendants
John Kerestes, Hugh Beggs, Kevin Clark, Charles Butts, Thomas
Connors, James Murphy, and Joseph Holly. The Clerk of Court is
directed to TERMINATE John Kerestes, Hugh Beggs, Kevin Clark,
Charles Butts, Thomas Connors, James Murphy, and Joseph Holly as
parties to this action.
 

Robert D- Mariani
United States District Judge
